927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy HOFFMASTER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendants-Appellees.
No. 89-2067.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Martinsburg.  Robert Earl Maxwell, Chief District Judge.  (CA-88-22-M)
Dorothy Hoffmaster, appellant pro se.
Sharon Terris Whitney, United States Department of Health & Human Services, Philadelphia, Pa., for appellees.
N.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Dorothy Hoffmaster seeks review of the district court's order adopting the magistrate judge's recommendation to grant defendants' motion for summary judgment, deny Hoffmaster's motion for summary judgment, and affirm the Secretary's denial of claimant's application for a period of disability and disability insurance benefits under Title II of the Social Security Act, as amended.  This case was referred to the magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  Our review of the record and the district court's order adopting the findings of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hoffmaster v. Sullivan, CA-88-22-M (N.D.W.Va. Feb. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.